DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Objections
Claims 1-8 are objected to because they are not in accordance with 37 C.F.R. 1.75 which requires (i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  Further, the claims should recite a preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, and then provide each element or step separated by a line indentation.  In the instant case, the features are recited as a preamble alone without any additional claim elements or steps.  

  Appropriate correction is required.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
to reduce Kelvin wake wave-making resistance” without any determination of the Kelvin wake wave-making resistance, so the claim is not clear as to whether the intended use of the system is actually required within the system or the system determines a separation that will inherently reduce Kelvin wake wave making resistance.  Claims 1-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.  
   

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 



Claim 2 recites the limitations “the control system”, “the seaway’s”, “the required spatial separation”, “the propulsion control response”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 further recites “align the vessels to be in phase with the seaway’s predominant energy wave length”, which is vague and unclear.  It is unclear what is meant by the seaway’s predominant energy wave length without any range or distance attached to the term.  It is not clear as to whether the predominant energy wavelength is within a certain distance of the vessels or if data is gathered from the entire seaway and the vessels are aligned based on whatever wave length is determined to be the predominant wave length of the entire seaway.  The claim is further unclear as to how the predominant energy wave length is determined or how the predominant energy wavelength energy is sensed.  For example is this value an approximation or an exact value and so forth?  

Claims 5 and 6 recites the limitation “the Vessel Coordination Layer”, "the desired offsets", “the propulsion thrust”, and “the output”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 5 and 6 are not clear with respect to the Vessel Coordination Layer as to what is being discussed.  The claim is not clear as to what this layer is referring to.  Is the layer a layer of a model, and if that is the case, what is meant by the term layer?  Secondly the claims are not clear as to whether a simulation is performed at the supervisory control system and then based on the model and simulation, outputting an optimum control.  The claims also recite that the fleet of vessels needs to break formation for safety reasons without actually stating what these safety reasons are or how these safety reasons come about.  For example, if the simulation provides an indication of an unsafe condition, does the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clarke US 2020/0333781.

Regarding claim 1, Clarke discloses two or more marine vessels operating in coordinated and controlled spatial separation to reduce wave-making resistance (in at least paragraphs [0015-0020], [0024], [0026] and [0028]. and [0060], wherein the vehicle control centre is arranged to control a plurality of vehicles in a convoy, and each vehicle arranged according to the wake generated and lastly the control centre may obtain and utilise data such as oceanic, geographic and metrological data and use this to determine the most appropriate route), where the optimal spatial separation is determined by the number of vessels (in at least paragraphs [0016], the vehicle control centre may be arranged to control the number of vehicles in each convoy and also paragraph [0037], all of the movement of the convoy, the number of ships in the convoy and relative position of the ships in the convoy are determined), vessels speed (in at least paragraph [0026] and [0028], wherein the control centre receives minimum speed, maximum speed, preferred speed and controls the movement of the vehicles depending on the data and also paragraph [0125], wherein speed of each ship is synchronized) and where their position 


	Regarding claim 3, Clarke discloses the limitations of claim 1 as shown above.  Clarke further discloses marine vessels where the vessels can be identical or differing in hullform and physical characteristics including but not limited to length, draft and displacement (in at least paragraph [0047], wherein the ships may be smaller, larger or the same size and also in paragraph [0026], wherein each ship’s gross and net displacement, plimsoll line, length and beam are all considered as data that each ship sends to the control centre).

Regarding claim 4, Clarke discloses the limitations of claim 2 as shown above.  Clarke further discloses marine vessels where the vessels can be identical or differing in hullform and physical characteristics including but not limited to length, draft and displacement (in at least paragraph [0047], wherein the ships may be smaller, larger or the same size and also in paragraph [0026], wherein each ship’s gross and net displacement, plimsoll line, length and beam are all considered as data that each ship sends to the control centre).


	Regarding claim 7, Clarke discloses the limitations of claim 1 as shown above.  Clarke further discloses a supervisory controller that when underway repositions the marine vessels within the constellation to evenly balance the propulsion and maneuvering loads and respective fuel loads of the marine vessels such that they can all have the same transit range (in at least paragraph [0058], wherein the data from all of the ships may be aggregated and the determined route may be optimized according to the data, for example, the route may optimize required fuel for an individual ship or more than one of the ships).  

	Regarding claim 8, Clarke discloses the limitations of claim 2 as shown above.  Clarke further discloses a supervisory controller that when underway repositions the marine vessels within the constellation to evenly balance the propulsion and maneuvering loads and respective fuel loads of the marine vessels such that they can .    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 2020/0333781 in view of Edwards US 2016/0147223.

	Regarding claim 5, Clarke discloses the limitations of claim 1 as shown above.  Clarke further discloses a supervisory control system that reads a set of sensory status information from each vessel including but not limited to propulsion status (in at least paragraph [0026 and [0028], controlling the movement of the vehicles in each convoy based on the maximum speed of each ship and in at least paragraph [0123], wherein the protocol may comprise various commands to support the maneuvering and anchoring of ships, including forward, reverse, port, starboard, thrusters),  


	Clarke fails to explicitly disclose however Edwards teaches a supervisory control system that reads a set of sensory status information from each vessel including but not limited to rudder control surface and inertial data and utilizes that information to maintain/update a model simulation of the coordinated vessel fleet and also  where the Vessel Coordination Layer will then use the relative position of the vessels to compute the propulsion thrust and rudder outputs for each vessel to adjust and maintain the spatial separation by determining the output (thrust, rudder control) of each power plant/rudder system in order for the fleet to move (in at least paragraphs [0077], [0081], [0087], [0101], rudder control system controls the orientation of the rudder to maintain a given course, change course, correct for drift and so on, paragraphs [0082], monitoring data including data from inertial measurement units, and paragraphs [0024], [0140], creating a model based on sensed data and also the monitoring and control system sends protocols and command information to one or more the vessels of the fleet to perform the survey and acquire data. Data can be returned as feedback information to the system which analyzes the data and inverts the data to yield a model in accordance with the mission parameters and paragraph [0143], modifying instructions for vessels in the fleet based on algorithms and models).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to 


Regarding claim 6, Clarke discloses the limitations of claim 2 as shown above.  Clarke further discloses a supervisory control system that reads a set of sensory status information from each vessel including but not limited to propulsion status (in at least paragraph [0026 and [0028], controlling the movement of the vehicles in each convoy based on the maximum speed of each ship and in at least paragraph [0123], wherein the protocol may comprise various commands to support the maneuvering and anchoring of ships, including forward, reverse, port, starboard, thrusters), vessel speed (in at least paragraph [0026] and [0028], wherein the control centre receives minimum speed, maximum speed, preferred speed and controls the movement of the vehicles depending on the data and also paragraph [0125], wherein speed of each ship is synchronized), relative vessel spatial position (in at least paragraph [0019], relative positions of the vehicles within each convoy) and utilizes that information to maintain/update a model simulation of the coordinated vessel fleet where model information from each of the vessels will assign a Lead and Following vessels relative positions within the constellation (in at least paragraphs [0053], wherein the control centre predicts the wake generated by each of the individual ships and/or by the convoy as a whole, the predictions may be augmented by real time, or substantially real time, wherein this and other data is used to determine the appropriate position of the ships within the convoy)  and be used by the Vessel Coordination Layer on the lead vessel to command the desired offsets for each vessel in the formation to minimize wave-making resistance (in at least paragraphs [0047-0051], wherein the relative position of the ships allows the ships behind the lead ship to ride the wave generated by one or more of the ships ahead of it, the ships are arranged in formation to allow waves to be ridden and further, the waves in the 


	Clarke fails to explicitly disclose however Edwards teaches a supervisory control system that reads a set of sensory status information from each vessel including but not limited to rudder control surface and inertial data and rudder outputs for each vessel to adjust and maintain the spatial separation by determining the output (thrust, rudder control) of each power plant/rudder system in order for the fleet to move (in at least paragraphs [0077], [0081], [0087], [0101], rudder control system controls the orientation of the rudder to maintain a given course, change course, correct for drift and so on, paragraphs [0082], monitoring data including data from inertial measurement units, and paragraphs [0024], [0140], creating a model based on sensed data and also the monitoring and control system sends protocols and command information to one or more the vessels of the fleet to perform the survey and acquire data. Data can be returned as feedback information to the system which analyzes the data and inverts the data to yield a model in accordance with the mission parameters and paragraph [0143], modifying instructions for vessels in the fleet based on algorithms and models).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the fleet and convoy control as disclosed by Clarke with the rudder control, inertial measurement and modeling based on the data as taught by Edwards in order to ensure marine vessels adhere to a mission plan and also increase marine safety by warning vessels of hazardous conditions. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 2020/0333781 in view of Lightfoot US 2010/0320759.

Regarding claim 2, Clarke discloses the limitations of claim 1 as shown above.  Clarke further discloses a supervisory control system of Claim 1 where the control system can adjust the vessels' speed and spatial positions to align the vessels to the required spatial separation to reduce Kelvin wake wave-making resistance (in at least paragraphs [0037], wherein the arrangement of the ships within each convoy may be controlled to improve efficiency through appropriate positioning of the ships given the wakes that the ships generate and at least paragraph [0051-0052], wherein the control centre arranges the individual ships based on received data) therefore 

Clarke fails to explicitly disclose however Lightfoot teaches aligning vessels to be in phase with the seaway’s predominant energy wavelength, where the seaway’s predominant energy wave length is determined from a sea-wave forecast system and/or from the vessels surge motions and/or wave measurement sensors (in at least paragraphs [0114], [0126], and paragraphs [0132-0133], wherein optimum performance of a fleet of vessels is performed for a spectrum of wavelengths and from a best fit of the spectrum of wavelengths to maintain resonance).  Lightfoot also teaches that it is old and well known by McCormick in paragraph [0039] to use a priori knowledge of allocation and adjustment to the predominant wavelengths at a site to control multiple barges).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the fleet and convoy control as disclosed by Clarke with the wavelength consideration for fleet control as taught by Lightfoot in order for a fleet of vessels to be controlled efficiently while also being able adapt to changes in waves dynamically.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as described below.

-Hallenborg US 8437509 discloses systems and methods for determining the speed of a vessel from an overhead image of the vessel's wake can include the initial step of defining a cusp line for the wake. A representative line segment from the defined cusp line that is suitable for building an image intensity profile for the image can be selected. Once the intensity profile is built along the line segment, the wake wavelength .lamda..sub.cusp from the image intensity profile can be found by measuring the distance between successive points of intensity maxima (or successive intensity minima points) along the line segment. Once .lamda..sub.cusp is found, the vessel speed can be determined from the images according to the formula .nu..sub.ship= {square root over (1.352*.lamda..sub.cusp)}. The systems and 

-Berg US 10921809 discloses an autonomous sailing vessel may include a hull, a mast, a sail, and a rudder. The mast may be mechanically coupled to the hull. The sail may be mechanically coupled to the mast. The rudder may be mechanically coupled to the hull. A heading of the autonomous sailing vessel may be regulated by actively controlling the rudder without actively controlling the sail. Alternatively or additionally, the autonomous sailing vessel may include an anticapsize stabilizer tank, a lidar system, and/or marine mammal monitoring and identification.

-Bhageria US 20180105236 discloses proactive control of watercraft movement based on water surface features. A method obtains, from a plurality of floating sensors at least partially surrounding a watercraft in a body of water, information about movement of a surface of the body of water, the plurality of floating sensors being arranged in multiple sets, the floating sensors of each set of the multiple sets being interconnected by a respective tether extending from the watercraft. The method builds a surface model of the surface of the body of water based on the obtained information about movement of the surface, the surface model including indications of force and directional movement of features of the surface of the body of water, and determines, based on the surface model, at least one control maneuver for controlling movement of the watercraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669